DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statement filed October 21, 2022 has been considered.  
The information referred to in the information disclosure statement filed September 15, 2022 has been considered.  
The information referred to in the information disclosure statement filed May 23, 2022 has been considered.  

Drawings
The drawings filed May 23, 2022 are approved.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The status of the parent application should be updated on page 1 of the specification.

Preliminary Amendment
The preliminary amendment filed May 23, 2022 has been entered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR2829728A1.
Note a vehicle seat comprising: a pad (10) including an air passage (see Figures 2 and 3) formed therein, and a hole (see Figures 2 and 3) communicating with the air passage: a duct (52, 53, 51) connected to the hole and configured to connect a blower and the air passage; and a holding member (40) connected to the duct: wherein the duct comprises a first tubular portion (52) positioned in the hole, and a first flange (53) extending outward from the first tubular portion, wherein the holding member comprises a second tubular portion (41) connected to the first tubular portion, and a second flange (44 or 45) extending outward from the second tubular portion, and wherein the first flange and the second flange hold the pad therebetween (see Figures 2 and 3).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishima et al (7322643).
Note a vehicle seat (10) comprising: a pad (31) including an air passage (see Figure 3) formed therein, and a hole (see Figure 3) communicating with the air passage: a duct (60A, 61A, 62A) connected to the hole and configured to connect a blower and the air passage; and a holding member (35) connected to the duct: wherein the duct comprises a first tubular portion (61A) positioned in the hole, and a first flange (62A) extending outward from the first tubular portion, wherein the holding member comprises a second tubular portion (vertical portion) connected to the first tubular portion, and a second flange (horizontal portion) extending outward from the second tubular portion, and wherein the first flange and the second flange hold the pad therebetween (see Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						        /MILTON NELSON JR/November 3, 2022                                              Primary Examiner, Art Unit 3636